Broder v Ritch (2014 NY Slip Op 07313)





Broder v Ritch


2014 NY Slip Op 07313


Decided on October 28, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2014

Renwick, J.P., Manzanet-Daniels, Feinman, Kapnick, JJ.


13342N 100952/10

[*1] Aaron J. Broder, et al., Plaintiffs-Respondents,
vRobert Ritch, M.D., et al., Defendants-Appellants, Nathan Radcliffe, M.D., et al., Defendants. Jonathan C. Reiter, Nonparty Respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Alice Schlesinger, J.), entered on or about November 8, 2013,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated October 15, 2014,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: OCTOBER 28, 2014
CLERK